Hamilton, Judge,
delivered tlie following opinion:
While the matter of a continuance is discretionary with the court, there are certain well-established principles which would govern the exercise of that discretion.
1. In the first place, a showing should he made under oath of what the absent witness is expected to testify to, so that the other side may have the right to admit that he would so testify, *659and thus save a continuance. This has not been done in the case at bar.
2. Then again, there must be some showing that if a continuance is granted, the -witness in question -will be present at the new setting, which may be assumed to be the succeeding term. ISTo showing whatever was made in this regard. The inference, if anything, is that he will not be present inasmuch as he is said to be located somewhere in Mexico.
3. As to the defendant Oarlin, the statement is that he will have to meet government representatives at Boston either in May or in June in connection with certain government contracts. His presence here on May 31st and June 1st, will not prevent his having the major part of May and the major part of June to attend to the business engagement spoken of.
4. The showing made, therefore, does not seem to be full enough, but if anything else were needed, I might say that I am averse at present to continuance of cases which require bringing witnesses from the states or elsewhere from outside of the island. The present condition of public affairs may improve, but, on the other hand, it may not improve, and, so far as possible, it is best to err on the safe side and try whatever cases of this kind there may be as early as circumstances will admit. Personally, I might be inclined to accommodate the parties, hut an application for a continuance is strictly a legal matter, and must be determined upon legal grounds as above. I might add that whatever discretion the court has in the matter will be exercised in the way of permitting testimony taken at the former trial to be used on this, wherever witnesses cannot readily be obtained at present.
Therefore the application is denied.